DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive. 
Regarding the restriction under 35 U.S.C. § 121 and 372 that required an election between Groups I (Claims 29-45, drawn to a sensor system with a base station for monitoring a neonate) and Group II (Claims 46-56, drawn to a clamp with plurality of arms with multiple clamping positions), which stated the special technical feature does not make a contribution over the prior art in view of Watson, Jr (US 2007/0276273 Al), the applicant has argued Watson Jr. does not teach an umbilical cord clamp including a sensor, wherein the sensor contacts the umbilical cord to sense a physiological parameter of a neonate (i.e., the shared technical feature of Groups I and II). The sensor array base patch (10) in Watson is separate from the cord clamp (50) of Watson Jr., and is configured for adhesion to the skin of an infant via adhesive areas arranged on the base (12) of the sensor array base patch (10). See Id., para. [0045] and [0050]. The sensor array base patch (10) is only connected to the umbilical cord clamp (50) by way of a ribbon cable (40). As such, the applicant contends Watson Jr. does not teach an umbilical cord clamp including a sensor, wherein the sensor contacts the umbilical cord to sense a physiological parameter of a neonate.
The examiner respectfully disagrees—Watson Jr. teaches “an umbilical cord clamp including a sensor… in which the sensor contacts the umbilical cord to sense a physiological parameter of a neonate” (Claim 1) under broadest reasonable interpretation of the shared technical feature. The word “clamp” is not limited to the physical element that touches the umbilical cord—it can refer to the teeth that touch the umbilical cord, the tightening mechanism, the handle, or any other element that can reasonably be considered part of the same physical system or object. The phrase “in which the sensor contacts the umbilical cord” does not explicitly imply that the sensor directly contacts the umbilical cord, and does not expressly rule out contact via a shared member. Therefore, Watson Jr. teaches an umbilical cord clamp including a sensor, wherein the sensor contacts the umbilical cord to sense a physiological parameter of a neonate (i.e., the shared technical feature of Groups I and II).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 29-33 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coelho (US 20120232357 A1, hereinafter Coelho).
Regarding the claims, Coelho discloses: 
29. (Previously presented) A neonate physiological monitoring system (Element 10, Fig. 1) comprising: 
an umbilical cord clamp (Element 18, Fig. 1; Element 90, Fig. 6A) including a sensor (“a number of different types of sensors may be integrated into the clamp assembly 90, e.g., within the first or second stabilizing arms 96, 100, along the stabilizing members 92 (such as a sensor "puck" insertable into the base), or in other locations along the clamp assembly 90 in proximity or in contact with the umbilical stump US”, [0068]), the umbilical cord clamp moveable between an open position and a clamped position (See Fig. 6A; “The adjustable clamp tension may also allow the practitioner to adjust the position of the clamp on the umbilical cord”, [0064]) in which the sensor contacts the umbilical cord (“the clamp assembly 90 may generally comprise a pair of stabilizing members 92 which form a contact surface 106 for optional placement against the skin surface of the infant NI surrounding the umbilical stump”, [0065]) to sense a physiological parameter of a neonate; and a base station operable with the umbilical cord clamp (Element 12, Fig. 1), the base station configured to: 
(i) generate an interrogation signal for wireless transmission to the sensor of the umbilical cord clamp (Element 12, Fig. 1, which is capable of “wireless interface protocols” as disclosed in [0046]; This clause is functional language in an apparatus-type claim, which means only a processor capable of the functional language claimed is needed, as opposed to a processor expressly configured to do so. As this processor is capable of the functional language claimed, it reads on this limitation, and 
(ii) in response to the wireless transmission of the interrogation signal, receive a response signal (“the detected and sensed information may alternatively be transmitted using various wireless communications protocols”, [0073]) that is indicative of the sensed physiological parameter of the neonate (Element 12, Fig. 1, which is capable of “wireless interface protocols” as disclosed in [0046]; This clause is functional language in an apparatus-type claim, which means only a processor capable of the functional language claimed is needed, as opposed to a processor expressly configured to do so. As this processor is capable of the functional language claimed, it reads on this limitation).  
30. (Previously presented) The neonate physiological monitoring system of claim 29, wherein the base station includes at least one controller (Element 12 is a processor) configured to process the response signal to determine information regarding the physiological parameter of the neonate based upon the signal indicative of the sensed physiological parameter (“The processor 12 may take all the information and accordingly display the appropriate options…”, [0054]; this treatment option is information based on and therefore regarding the physiological parameter).  
31. (Previously presented) The neonate physiological monitoring system of claim 30, wherein the determined information regarding the physiological parameter of the neonate is at least one of (i) heart rate (“one or more sensors along the clamp assembly 90 may comprise piezoelectric sensors in contact with the umbilical stump US for detecting the infant heart rate”, [0068]) (ii) heart beat strength, or (iii) a heart rate trend.  
32. (Previously presented) The neonate physiological monitoring system of claim 29, wherein the sensor includes a transducer configured such that an electrical property of the transducer changes to sense the physiological parameter of the neonate (“one or more sensors along the clamp assembly 90 may comprise piezoelectric sensors…”, [0068]; In a piezoelectric sensor, an electric charge changes due to a cause, which in this case would be the physiological parameter of the neonate).  
33. (Previously presented) The neonate physiological monitoring system of claim 29, wherein the physiological parameter sensed by the sensor is a physical pulsation of the umbilical cord (“piezoelectric sensors for detecting heart rate”, [0049]; a piezoelectric sensor, which is sensitive to pulsations and movement, would detect heart rate by the physical pulsation of the body part is was adjacent to).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Coelho in view of Valbin et al (US 20160172578 A1, hereinafter Valbin).
Regarding Claim 34, Coelho discloses the neonate physiological monitoring system of claim 29, and a measurement transducer (“piezoelectric sensors…”, [0068]). Coelho discloses the claimed invention except for expressly disclosing wherein the sensor includes (i) at least one resonance frequency antenna having a resonance frequency, and (ii) a measurement transducer that changes the resonance frequency of the at least one resonance frequency antenna upon said sensing of the physiological parameter of the neonate. However, Valbin teaches wherein the sensor includes (i) at least one resonance frequency antenna (Element 14, Figs. 21-23; “an antenna electrically connected to the first electrode”, [0041]) having a resonance frequency (f1 or f0, [0041], [0225]), and (ii) a measurement transducer (Element 5, Figs. 21-23) that changes the resonance frequency of the at least one resonance frequency antenna upon said sensing of the physiological parameter (“the heartbeat deforms the vein and the surrounding skin which leads to a deformation of the piezoelectric layer 5, causing a variation Df in the resonance frequency”, [0225]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a resonance frequency antenna having a resonance frequency to the system of Coelho, wherein the measurement transducer changes the resonance frequency of the resonance frequency antenna upon sensing of the physiological parameter of the neonate, because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. Using a resonance frequency antenna having a resonance frequency to work in conjunction with the already present measurement transducer adds an additional way to measure heart rate to the system of Coelho, which could be used for measurement validation, calibration, or a more robust data set, for example.
Regarding Claim 36, modified Coelho discloses the neonate physiological monitoring system of claim 34, wherein the sensor includes at least one identifier circuit configured to, in response to a signal generated by the base station, provide at least one of (i) calibration instructions, (ii) neonate data (“the detected and sensed information may alternatively be transmitted using various wireless communications protocols”, [0073]; to send this information, an electronic circuit, i.e. an identifier circuit, must be used), or (iii) alarm or response thresholds.  

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Coelho and Valbin, and further in view of Saponas et al (US 20160287103 A1, hereinafter Saponas).
Regarding Claim 35, modified Coelho discloses the neonate physiological monitoring system of claim 34. Modified Coelho discloses the claimed invention except for expressly disclosing wherein the sensor includes at least one power receiving antenna that receives power wirelessly from the base station. However, Saponas teaches wherein the sensor includes at least one power receiving antenna (Element 36, Fig. 1; [0029]) that receives power wirelessly from the base station (“Power may be wirelessly transferred using inductive coils deposed within both the primary device and satellite device”, [0053]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add at least one power receiving antenna that receives power wirelessly from the base station to the system of Coelho, because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. Adding power transfer functionality to the wireless circuitry of Coelho does not change the original functionality of Coelho and adds an extra means of charging the electronic components in the umbilical cord clamp.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Coelho and Valbin, and further in view of Muehlsteff et al (US 20100016685 A1, hereinafter Muehlsteff).
Regarding Claim 37, modified Coelho discloses the neonate physiological monitoring system of claim 34. Modified Coelho discloses the claimed invention except for expressly disclosing wherein the sensor includes a reference transducer configured to sense noise or interference signals, and wherein the base station is configured to control the sensed noise from the sensed physiological parameter of the neonate by comparing the sensed physiological parameter of the neonate to the sensed noise or interference signals.  However, Muehlsteff teaches a reference transducer (“the noise sensor”, [0011]) configured to sense noise or interference signals (“where the noise vibration is detected substantially equally by the noise sensor”, [0011]), and controlling the sensed noise from the sensed physiological parameter (“a spectrum of the noise signal is subtracted from a signal power spectrum of the ballistocardiographic signal…”, [0019]) by comparing the sensed physiological parameter to the sensed noise or interference signals (“the substantial difference between the detected noise signal and the detected ballistocardiographic signal is the signal induced by body movements of the subject”, [0011]; also [0017], [0019]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Coelho, with the teaching of Muehlsteff, such that the base station is configured to control the sensed noise from the sensed physiological parameter of the neonate by comparing the sensed physiological parameter of the neonate to the sensed noise or interference signals, because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. Removing noise from data is a well-known step in signal processing methods.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Coelho in view of Margon et al (US 20120146796 A1, cited in applicant’s 10/04/2019 IDS, hereinafter Margon).
Regarding Claim 38, Coelho discloses the neonate physiological monitoring system of claim 29. Coelho discloses the claimed invention except for expressly disclosing wherein the base station is configured to process the response signal indicative of the sensed physiological parameter of the neonate using a Goertzel algorithm that isolates the physiological parameter of the neonate.  
However, Margon teaches processing the response signal indicative of the sensed physiological parameter using a Goertzel algorithm that isolates the physiological parameter (“The enhanced signal is fed into a frequency estimator 1932, such as an estimator based on the Goertzel algorithm…The frequency estimator 1932 is used to determine the average heartbeat and/or respiration rate of a suitably located patient”, [0074]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Coelho, by configuring the base station to process the response signal indicative of the sensed physiological parameter of the neonate using a Goertzel algorithm that isolates the physiological parameter of the neonate, because this is a well-known signal processing technique in the prior art (“the implementation of which is apparent to one of ordinary skill in the art, which is a digital signal processing technique for identifying frequency components of a signal”, [0074] of Margon) and one skilled in the art could have digitized the signal of Coelho, processed it using a Goertzel algorithm, and gotten the same result (a physiological parameter) as before. Therefore, this substitution would have been obvious.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Coelho in view of Ramsey et al (US 20030074009 A1, hereinafter Ramsey).
Regarding Claim 39, Coelho discloses the neonate physiological monitoring system of claim 29, wherein the clamped position is a first clamped position in which the sensor contacts the umbilical cord to sense the physiological parameter of the neonate and the clamp does not occlude blood flow in the umbilical cord (“The clamp site on the umbilical cord is not crushed by the clamping apparatus due to the relatively low pressure applied by the assembly yet the assembly may provide enough clamping force [to] maintain blood vessel viability and integrity”, [0064]).  Coelho also discloses wherein the umbilical cord clamp is moveable between the first clamped position and a second clamped position (“The adjustable clamp tension may also allow the practitioner to adjust the position of the clamp on the umbilical cord”, [0064]). Coelho discloses the claimed invention except for expressly disclosing the second clamped position to be wherein the sensor contacts the umbilical cord to sense the physiological parameter of the neonate and the clamp occludes blood flow in the umbilical cord. However, Ramsey teaches that the umbilical cord must be clamped to stop the flow of blood therethrough immediately after a baby is born, and then the cord must then be severed to separate the baby from the placenta ([0004]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Coelho, to make a second clamped position on the adjustable clamp of Coelho to be wherein the sensor contacts the umbilical cord to sense the physiological parameter of the neonate and the clamp occludes blood flow in the umbilical cord, because of the motivation to stop the flow of blood which allows the baby to be separated from the placenta, as taught by Ramsey ([0004]).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Coelho in view of Fourie et al (WO 9965004 A1, cited in applicant’s 10/04/2019 IDS, hereinafter Fourie).
Regarding Claim 40, Coelho discloses the neonate physiological monitoring system of claim 29, wherein the base station includes a transducer configured to transmit the interrogation signal or receive the response signal (“Alternatively, the communications [between the various sensors, displays and/or interface units which includes central processor 12] may be accomplished by various wireless interface protocols”, [0046]; generating an interrogation signal or receiving a response signal is part of a wireless interface protocol and must be done with some type of transducer). Coelho discloses the claimed invention except for expressly disclosing wherein the base station includes a bed sized and structured for supporting the neonate. However, Fourie teaches wherein the base station includes a bed sized and structured for supporting the neonate (“The local control station 22 can … be attached to the infant's cot or pram”, page 10, line 19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Coelho, by including a bed sized and structured for supporting the neonate into the base station, because this is a way to monitor against abduction of the child by monitoring the distance between the base station including a bed and the sensors on the child, as taught by Fourie (page 10, line 20-page 11, line 2).

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Coelho in view of Zhou et al (US 20020140559 A1, hereinafter Zhou).
Regarding Claim 41, Coelho discloses a neonate physiological monitoring method comprising: 
sensing a physiological parameter of a neonate (“detecting an infant's heart rate…”, [0069]) via a sensor (“a number of different types of sensors may be integrated into the clamp assembly 90, e.g., within the first or second stabilizing arms 96, 100, along the stabilizing members 92 (such as a sensor "puck" insertable into the base), or in other locations along the clamp assembly 90 in proximity or in contact with the umbilical stump US”, [0068]) coupled to an umbilical cord of the neonate (“the second stabilizing arms 100 may also clamp temporarily onto an upper portion of the umbilical stump US or upon a portion of the umbilical cord”, [0067]); and 
receiving a response signal wirelessly that is indicative of the sensed physiological parameter of the neonate (“the detected and sensed information may alternatively be transmitted using various wireless communications protocols”, [0073]).  
Coelho discloses the claimed invention except for expressly disclosing transmitting an interrogation signal wirelessly to the sensor; and 
in response to transmitting the interrogation signal, receiving a response signal wirelessly.  
However, Zhou teaches transmitting an interrogation signal wirelessly (“The transceiver 220 receives the interrogation signal, for example, from the ground station 120. The transceiver 220 then sends the interrogation signal to the microchip 210…”, [0030]) to the sensor (Element 210, Fig. 2); and 
in response to transmitting the interrogation signal, receiving a response signal wirelessly (“Upon receiving the interrogation signal, the processing unit 260 uploads the information stored in the information storage device onto the transceiver 220. The transceiver then sends the uploaded information to the ground station 120”, [0030]). 
One of ordinary skill in the art could have substituted one known element (the interrogation signal/response signal wireless protocol of Zhou) for another (the undisclosed wireless protocol of Coelho, [0046]), and the results of the substitution would have been predictable (a wireless protocol that transmits sensed physiological data to a base station from a sensor on the body).

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Coelho in view of Zhou, and further in view of Ramsey.
Regarding Claim 42, modified Coelho discloses the neonate physiological monitoring method of claim 41, which includes (i) clamping the sensor to the umbilical cord of the neonate in a first position in which the sensor senses the physiological parameter of the neonate and the umbilical cord is not occluded (“The clamp site on the umbilical cord is not crushed by the clamping apparatus due to the relatively low pressure applied by the assembly yet the assembly may provide enough clamping force [to] maintain blood vessel viability and integrity”, [0064]). Modified Coelho also discloses wherein the umbilical cord clamp is moveable between the first clamped position and a second clamped position (“The adjustable clamp tension may also allow the practitioner to adjust the position of the clamp on the umbilical cord”, [0064]). Modified Coelho discloses the claimed invention except for expressly disclosing (ii) clamping the sensor to the umbilical cord of the neonate in a second position in which the sensor senses the physiological parameter of the neonate and the umbilical cord is occluded.  However, Ramsey teaches that the umbilical cord must be clamped to stop the flow of blood therethrough immediately after a baby is born, and then the cord must then be severed to separate the baby from the placenta ([0004]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Coelho, to include clamping the sensor to the umbilical cord of the neonate in a second position in which the sensor senses the physiological parameter of the neonate and the umbilical cord is occluded, because of the motivation to stop the flow of blood which allows the baby to be separated from the placenta, as taught by Ramsey ([0004]).

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Coelho in view of Zhou, and further in view of Valbin.
Regarding Claim 43, modified Coelho discloses the neonate physiological monitoring method of claim 41. Modified Coelho discloses the claimed invention except for expressly disclosing wherein said sensing includes changing a resonant frequency of at least one antenna of the sensor. However, Valbin teaches wherein said sensing includes changing a resonant frequency (“the heartbeat deforms the vein and the surrounding skin which leads to a deformation of the piezoelectric layer 5, causing a variation Df in the resonance frequency”, [0225]) of at least one antenna of the sensor (Element 14, Figs. 21-23; “an antenna electrically connected to the first electrode”, [0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add changing a resonant frequency of at least one antenna of the sensor to the sensing method of Coelho, because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. Using a resonance frequency antenna having a resonance frequency to work in conjunction with the already present measurement transducer adds an additional way to measure heart rate to the system of Coelho, which could be used for measurement validation, calibration, or a more robust data set, for example.

Claims 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Coelho in view of Zhou, and further in view of Margon.
Regarding Claim 44, modified Coelho discloses the neonate physiological monitoring method of claim 41. Modified Coelho discloses the claimed invention except for expressly disclosing removing noise or interference from said sensing of the physiological parameter of the neonate. However, Margon teaches removing noise or interference from said sensing of the physiological parameter (“The Kalman filter is used to eliminate random noise from the mixer output”, [0059]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add removing noise or interference from said sensing of the physiological parameter of the neonate, as taught by Margon, because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. Removing noise from data is a well-known step in signal processing methods.
Regarding Claim 45, modified Coelho discloses the neonate physiological monitoring method of claim 41. Modified Coelho discloses the claimed invention except for expressly disclosing wherein said sensing of the physiological parameter of the neonate includes at least one of (i) sensing an intermittent signal, or (ii) sensing a non-peripheral pulse. However, Margon teaches wherein said sensing of the physiological parameter includes at least one of (i) sensing an intermittent signal (“the present invention is designed to extract deviation from randomness from a background of random noise”, [0041]; also [0043], [0045], “The device 110 detects the diagnostic signal 114 from background noise and measures the characteristics of the diagnostic signal 114 to perform the various physiological measurements”, [0048]), or (ii) sensing a non-peripheral pulse. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Coelho by sensing an intermittent signal, because this is a way to overcome the jittery nature of a RF mixer output, as taught by Margon ([0040]). As the system of Coelho can also be RF, this is an obvious modification.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Kim (US 20140276148 A1), which discloses a heart rate sensor integrated into a clamp configured to clamp onto the umbilical cord of a newborn infant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/             Examiner, Art Unit 3791                                                                                                                                                                                           
/DANIEL L CERIONI/             Primary Examiner, Art Unit 3791